Citation Nr: 0921926	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the Veteran's income is excessive for receipt of 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to nonservice-
connected pension.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Initially the Board notes that entitlement to nonservice-
connected pension has been denied based on excessive net 
worth.  Thus entitlement to nonservice-connected pension 
based on disability is not before the Board.  

The Board finds that a remand is necessary to address certain 
due process matters and evidentiary deficiencies.  The 
Veteran is noted to have specifically requested review by a 
Decision Review Officer (DRO) in June 2004 after he filed a 
notice of disagreement in May 2004 with the RO's March 2004 
denial of the Veteran's claim for pension benefits.  The 
March 2005 statement of the case does not reflect that DRO 
review was undertaken, and there are no subsequent DRO 
adjudications.  Thus, the Board finds that remand is 
necessary to afford the Veteran his requested DRO review of 
this matter.

Furthermore, the Board notes that pension benefits were 
denied by the RO in March 2004 based on his excessive net 
worth.  Basic entitlement to pension exists if the Veteran 
meets the net worth requirements under 38 C.F.R. § 3.274 and 
does not have an annual income in excess of the applicable 
annual pension rate specified in 38 C.F.R. § 3.23. 38 C.F.R. 
§ 3.3(a)(3)(v) (2008).  Pension will be denied or 
discontinued when the corpus of estate is such that under all 
the circumstances, including consideration of annual income, 
it is reasonable that some part of it be consumed for the 
surviving spouse's maintenance. 38 U.S.C.A. § 1543(a)(1); 38 
C.F.R. § 3.274(c).  The terms "corpus of estate" and "net 
worth" are interchangeable, and mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life.  38 C.F.R. 
§ 3.275(b).

In determining countable annual income for pension purposes, 
all payments of any kind or from any source (including 
salary, Social Security, retirement or annuity payments, or 
similar income) shall be included except for listed 
exclusions.  See 38 U.S.C.A. § 1503(a), (g) (West 2002); 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2008).  And 
with certain exceptions regarding the incomes of dependent 
children which do not apply in this matter, the income of a 
Veteran's dependents is also included in his or her countable 
income.  38 U.S.C.A. § 1522 (West 2002), 38 C.F.R. § 3.261 
(2008). 

In this matter, the most recent records documenting the 
Veteran's financial status are from 2004 and earlier.  This 
includes an April 2003 Corpus of Estate Determination which 
gave the total amount of the Veteran's estate as $129,000 
which included $39,000 for IRA and $90,000 for non 
residential real estate.  It also showed that he had his 
spouse and his mother as dependents, with monthly income 
totaling $2,126.41 (including income from the Veteran and his 
mother as well as farm income) and monthly expenses of 
$2,829.  At the time of the accounting the property valued at 
$90,000 was for sale and his net worth was deemed a bar to 
entitlement to pension benefits.  

The Veteran's most recent financial statement which listed 
his monthly expenses was sent in May 2004.  This statement is 
noted to have listed some medical expenses which were not 
listed in the April 2003 Corpus of Estate.  The Board notes 
that unreimbursed medical expenses will be excluded from 
countable income when certain requirements are met.  See 38 
C.F.R. § 3.272(g) (2008).  In view of the fact that the most 
recent financial statement is 5 years old and the Corpus of 
Estate Determination is over 6 years old, the Board finds 
that it is necessary to obtain current records documenting 
the value of his net worth and income at present, to include 
whether he may have expenses that could be excluded from 
countable income.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he submit a financial status 
report documenting his current assets, 
income and expenses, and to provide 
details as to the nature and worth of any 
assets, the amount of his current monthly 
income and expenses, including 
unreimbursed medical expenses, if any.  
Any such evidence pertaining to this 
request should be associated with the 
Veteran's claims folder.

2.  The AOJ should undertake a Corpus of 
Estate Determination to ascertain the 
current value of the Veteran's estate and 
monthly income (including his and his 
dependents) and should obtain all 
pertinent financial documents used in 
support of the Corpus of Estate 
Determination and associate those 
documents that can be appropriately 
associated with the Veteran's claims 
folder

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
readjudicate the issue whether the Veteran 
is entitled to nonservice-connected 
pension based on income and net worth.  
Adjudication must be conducted by a DRO.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations and also must confirm that DRO 
review of this matter has been undertaken.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




